Citation Nr: 9919412	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-38 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a right knee 
disability currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1968.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board remanded this case in April 1997.  
The issues that were before the Board included entitlement to 
a total rating based on individual unemployability, however, 
this benefit was granted in a November 1997 rating decision.


REMAND

The veteran maintains that he should be granted an increased 
rating for his shell fragment wound residuals of the right 
knee.  The record shows that the veteran sustained a shell 
fragment to the right knee in 1967.  He has been rated under 
Diagnostic Code 5257 since the initial grant of service 
connection in June 1968.  On review of the veteran's medical 
history there have been reported various manifestations of 
the right knee disability including scarring, motor weakness 
(August 1987), non-union of the patella (January 1994), 
medial collateral ligament laxity (February 1996), and 
degenerative joint disease (June 1997).  An opinion of the VA 
General Counsel, VAOPGCPREC 23-97 (7/1/97), citing Esteban v. 
Brown, 6 Vet. App. 259 (1994), held that a claimant may be 
rated separately for distinct manifestations of a knee 
disability.  It is not clear from the rating decision if the 
RO considered the various manifestations that are related to 
the veteran's right knee disabilities.  

Further, that portion of the VA SCHEDULE FOR RATING DISABILITIES 
(Schedule) that addresses muscle injuries has been amended, 
effective July 3, 1997.  62 Fed. Reg. 15565 (1997).  The 
revised regulations for rating injuries to the muscles were 
not considered by the RO.  Moreover, the veteran has not been 
apprised of these changes.

The case is REMANDED to the RO for the following action:

1.  The RO should then schedule the 
veteran for a VA examination for the 
purpose of ascertaining the severity of 
his service-connected residuals of a 
shell fragment wound to the right knee.  
The examiner should note all residuals of 
that wound, including any muscle damage, 
painful or tender scars, subluxation, 
lateral instability, deformity or loose 
motion, limitation of motion, and other 
limitation of function due to pain.  The 
normal ranges of motion of any pertinent 
ranges of motion should be noted.  The 
examiner is also requested to determine 
whether the currently diagnosed 
degenerative joint disease is related to 
the service connected disability.  The 
claims folder should be available to the 
examiner.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) and the changes in the 
criteria pertaining to the evaluation of 
muscle disabilities.  The RO should also 
consider whether separate compensable 
evaluations should be assigned under 
multiple diagnostic codes in light of 
VAOGPREC 23-97.  

3.  If any benefit sought, for which an 
appeal has been perfected, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

The appellant need take no action unless otherwise notified.  
The appellant may present additional evidence or argument 
while the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The appellant is 
hereby notified that it is his responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





